DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 5-6, it is not clear whether there is one query agent coupled to each router or one query agent coupled to all of the routers. 
In claim 15, line 2, “the instructions to activate” lacks antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Field, US 2009/0232007.
Field method for detecting errors on an A/V data stream in a data service network. 
Regarding claims 1, 8 and 14, Field teaches a system and method, comprising: a network having interconnected routers (routers 18 shown at Figs. 1 and 2, and [0012]); a multicast source to transmit data through the network for receipt by receiving host devices (multicast source 16 and receivers 20, Figs. 1 and 2, [0011] and [0012]); and a query agent communicatively coupled to each router of the interconnected routers (error identification device 14 with correlation engine 22, Fig. 1; The error identification device 14 is operably coupled to the multicast trees 12.sub.1-12.sub.M via a data communication line 17. [0015]), the query agent being to: generate a flow tree for multicasting of the data from the multicast source to each receiving host device, the flow tree including flow paths from the multicast source to each receiving host device (The correlation engine 22 gathers this information in response to querying the routers 18.sub.1-18.sub.N. The correlation engine 22 processes and combines this per router information into an end-to-end logical representation for each multicast tree 12-12. A user interface visually displays the logical representation for the multicast tree. [0021]; FIG. 2 depicts an example of a logical representation of a multicast tree 12’ generated by the error identification device 14. [0024]); query each router to determine a status of at least one flow path of the flow tree (The correlation engine 22 gathers this information in response to querying the routers 18.sub.1-18.sub.N. The correlation engine 22 processes and combines this per router information into an end-to-end logical representation 
Regarding claims 2-7, 9-13 and 15, Field fails to specifically teach the limitations recited. However, the limitations are directed to necessary details and/or obvious design choices, and therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement the teaching of Field by employing recited well known features to make a working system and method. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Dorfner et al. PG Pub., the Sridhar et al. PG Pub., the Duffield et al. PG Pub., the Singh PG Pub., the Nagarajan et al. PG Pub., the Spohn et al. PG Pub., the Dutta PG Pub., the Nishi PG Pub., the Chen PG Pub., the Modi et al. patent, and the Jain et al. PG Pub., are cited for further references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MIN JUNG/Primary Examiner, Art Unit 2472